DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 55, the phrase "carbon-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "carbon-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-58 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Meibock, U.S. Pre Grant Publication 2004/0168357.
	Regarding claims 48-51, Meibock discloses in paragraph 0017 a boot that includes a range of rigidities including a first rigidity proximate to the shaped lower surface and a second rigidity away from the shaped lower surface with the first rigidity being greater than the second rigidity.  Paragraph 0018 discloses that the varying rigidity by varying the number of layers.  Paragraph 0045 discloses that the highest number of layer are deployed at the based end and a fewest number of layers deployed at the upper. Paragraphs 0049 and 0068 disclose a cushioning item.  Figure 12 shows a boot having curved layers.


    PNG
    media_image1.png
    580
    616
    media_image1.png
    Greyscale


Applicant’s claims are directed to an items of cushioning [a product].  Claim 48 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The manner in which a product is made is given minimal patentable weight when the product of the prior art has the same structural limitations as the claimed product.

	Regarding claims 52-58, paragraph 0020 discloses that the layers include at least one [can include more than one] of a long-woven fiber material which may include at least one of [can include more than one] carbon fiber, fiberglass and Kevlar [reinforcement material].  


Claims 59-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an item of cushioning as recited in claim 48, further including the limitations as recited in claims 59-67.  The closest prior art, Meibock, U.S. Pre Grant Publication 2004/0168357, teaches a boot that includes a range of rigidities including a first rigidity proximate to the shaped lower surface and a second rigidity away from the shaped lower surface with the first rigidity being greater than the second rigidity.  Paragraph 0018 discloses that the varying rigidity by varying the number of layers.  Paragraph 0045 discloses that the highest number of layer are deployed at the based end and a fewest number of layers deployed at the upper. Paragraphs 0049 and 0068 disclose a cushioning item.  Figure 12 shows a boot having curved layers.  Meibock fails to teach or suggest the further limitations as recited in claims 59-67.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786